Fourth Court of Appeals
                                        San Antonio, Texas

                                    CONCURRING OPINION
                                           No. 04-20-00611-CV

                     IN THE INTEREST OF L.J.L. and J.W.L., Minor Children

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016-CI-08129
                            Honorable Angelica Jimenez, Judge Presiding

Opinion by: Patricia O. Alvarez, Justice
Concurring Opinion by: Rebeca C. Martinez, Chief Justice

Sitting:           Rebeca C. Martinez, Chief Justice
                   Patricia O. Alvarez, Justice
                   Liza A. Rodriguez, Justice (concurring in the judgment only)

Delivered and Filed: June 29, 2022

           I agree with the majority that “the trial court entered orders that failed to match the rendered

judgment.” However, I believe the opinion neglects to make the initial determination that the

alleged discrepancies are clerical errors rather than judicial errors, to address the issues of waiver

and materiality, and to clarify each discrepancy and modification in the opinion for the benefit of

the parties. Therefore, I concur in the judgment.

           Appellant asserts that the trial court’s written orders from November 20, 2020 do not

conform to the agreement made by the parties on October 28, 2020, and that the orders must be

void as a result. Appellee responds that the differences between the orally rendered agreement

and the signed orders were either waived, are immaterial, or are clerical errors.
Concurring Opinion                                                                     04-20-00611-CV


        Ultimately, I agree with the majority that a review of the record reflects that the signed

order did not accurately reflect the trial court’s rendition of judgment consistent with the parties’

agreement entered verbally in open court, and that we may correct only a clerical variance between

a judgment announced in open court and the order or judgment eventually signed by the trial court.

As a reviewing court, we must first make an initial determination that an alleged discrepancy is

clerical, and not judicial error. See In re Daredia, 317 S.W.3d 247, 249 (Tex. 2010) (per curium);

see also Texas Dept. of Transp. v. A.P.I. Pipe and Supply, LLC, 397 S.W.3d 162, 167 (Tex. 2013); In

the Interest of A.M., No. 04-16-00335-CV, 2017 WL 1337648, at *5 (Tex. App.—San Antonio

2017, no pet.) (mem. op.); In the Interest of R.H.B., No. 04-21-00038-CV, 2022 WL 946640, at

*7 (Tex. App.—San Antonio Mar. 30, 2022, no pet. h.) (affirming as modified by comparing

exchanges in the record with the modification order and determining the discrepancies raised by

appellant were clerical errors). The opinion neglects to perform the initial exercise to determine,

after clarification of the alleged discrepancy as reflected in the record, that such error amounted to

clerical error.

        Assuming without deciding that an alleged discrepancy was clerical error, I believe the

parties would benefit from an opinion that could add further guidance to the parties and trial court

in support of the modified judgment. At this time, I concur in the judgment only.

                                                   Rebeca C. Martinez, Chief Justice




                                                 -2-